      Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 1 of 10


                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


EASTERN PROFIT CORPORATION LIMITED,

                       Plaintiff-CounteNclaim Defendant,

        vs.                                                    Case No. 18-cv-2185 (JGK)

STRATEGIC VISION US, LLC,
                Defendant-Counterclaim Plaintiff,

GUO WENGUI alk/a MILES KWOK,

                        Counterclaim Defendant.


                                    AMENDED COMPLAINT

        Plaintiff Eastern Profit Corporation Limited ("Eastern") for its complaint for breach of

contract against defendant Strategic Vision US LLC ("Strategic Vision"), alleges as follows:

                                             PARTIES

        1.     Plaintiff Eastern is organized under the laws of Hong Kong and has a principal

place of business in Hong Kong.

        2.     Upon information and belief, Defendant Strategic Vision is incorporated under

the laws of Nevada, with its principal place of business at 7260 West Azure Drive, Suite 140593,

Las Vegas, Nevada.

                                 JURISDICTION AND VENUE

        3.     The Court has jurisdiction over the subject matter of this case pursuant to 28

U.S.C. § 1332 because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and the controversy is between the citizen of a state and the citizen of a foreign state.

        4.     The Court has personal jurisdiction because the contract underlying this

Complaint was negotiated in New York, Strategic Vision regularly sent communications

                                                   1
      Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 2 of 10


regarding the contract to Eastern in New York, and Strategic Vision delivered reports

pursuant to the contract to Eastern in New York.

         5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 in that a substantial

part of the events giving rise to the claim occurred in this district, including that the contract was

negotiated in this district, Strategic Vision regularly sent communications to Eastern regarding

the contract in this district, and Strategic Vision delivered reports to Eastern pursuant to the

contract in this district.

                                                   FACTS

         6.     On January 6, 2018, Plaintiff Eastern and Defendant Strategic Vision entered

into a contract (the "Contract"), pursuant to which Strategic Vision promised that it would,

among other things, conduct "high quality original research" and would provide detailed

forensic financial reports, reports detailing tracking research, and reports detailing social

media research concerning specific subjects as described in the Contract (the "Reports"). The

Contract provided that Strategic Vision was to deliver Reports concerning the specific

subjects on a weekly basis over the course of the first month, and no less than on a monthly

basis thereafter.

         7.     The Contract contains a confidentiality clause which prohibits either party from

disclosing to any third party the existence of the contract, any work relating to the contract, and

the participants in formulating, supervising, or executing the contract's provisions.

         8.     The Contract was negotiated during several meetings between representatives of

Eastern and Strategic Vision in New York, and Strategic Vision sent various communications

to Eastern's representatives in New York to finalize the terms of the Contract.




                                                  ha
     Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 3 of 10


          9.    Prior to entering into the Contract, Strategic Vision stated to Eastern several times

that it could "guarantee" that it had the resources, experience and capability to provide the type

of sophisticated research Eastern required.

          10.   Strategic Vision represented to Eastern that it had an in-house team of

investigators that was highly skilled and included former National Security Agency (NSA)

officers and other ex-intelligence officers ready to conduct the research Eastern needed during a

short timeframe.

          11.   In addition, because Strategic Vision knew that Eastern was particularly interested

in an agency that could conduct investigative research abroad, including in China, Strategic

Vision also represented to Eastern that its investigators could conduct investigative research all

over the world, including in Asia, without violating the laws of the country in which they were

operating.

          12.   Strategic Vision also told Eastern that it had previously provided investigative

services for Republican politicians, a Middle Eastern prince, and a politician belonging to the

opposition party in Russia.

          13.   Strategic Vision further represented that its investigators were capable of

researching and collecting sophisticated financial tracking and asset tracing information. To

showcase its capabilities, Strategic Vision provided Eastern with a sample report, which

appeared to show that Strategic Vision could enter into banking systems and find evidence of

money laundering.

          14.   Eastern entered into the Contract in reliance on those representations by Strategic

Vision.

          15.   Upon the representations and promises made by Strategic Vision's



                                                  3
    Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 4 of 10


representatives, Eastern also committed a substantial amount of resources in good faith, and

paid Strategic Vision $1 million in advance as a deposit in connection with the Contract.

Strategic Vision represented, and the Contract provided, that Eastern's $1 million deposit

would be used as a deposit against the last payments owed by Eastern during the final 1.3

months of the Contract.

       16.     However, immediately after the Contract was formed, it became clear that

Strategic Vision had misrepresented its capabilities, resources, expertise and prior

experiences.

       17.     Because of what Strategic Vision described as an "internal miscommunication"

on the part of Strategic Vision's representatives, the start of the Contract had to be delayed by 10

days, from January 6 to January 16.

       18.     Eastern agreed to the extension of time with the hope that things would move

smoothly going forward. That hope was short-lived. Even with this additional time, Strategic

Vision failed to deliver its initial sets of weekly reports on time as required by the clear terms

of the Contract. As an excuse for its non-performance, Strategic Vision claimed it had

"mistakenly" believed that the initia190 days following the formation of the Contract would

merely be for "starting up and developing the data" even though such a professed belief was not

consistent with the plain terms of the Contract.

       19.     Upon information and belief, this delay was caused in part by the fact that

Eastern did not actually have an in-house team of investigators ready to conduct the research

Eastern needed at the time that the parties entered into the Contract. Upon information and

belief, Strategic Vision does not actually employ any investigators, but instead relies on

independent contractors to provide investigative research for it.



                                                   4
     Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 5 of 10


        20.    Finally, on January 30, Strategic Vision made its first delivery under the

Contract to a representative of Eastern in New York. The delivery consisted of a combination

of reports concerning particular subjects and raw research materials. But this "delivery" was

wholly inadequate under the Contract for a host of reasons.

       21.     First, the majority of the information provided by Strategic Vision was entirely

irrelevant. This is because even though Eastern had provided Strategic Vision specific

identifying information regarding the particular subjects of the research, most of Strategic

Vision's reports and research materials concerned different subjects, not the particular ones

specified by Eastern. For example, even though Eastern provided detailed identifying

information concerning two particular subjects, including among other things, their date of

birth and their photographs, Strategic Vision provided lengthy reports —one of which was

over 120 pages — on entirely diffeNent persons, with different dates of birth and different

photographs.

       22.     Further, much of the data Strategic Vision provided consisted of publicly

available information, including information available on Wikipedia and media sites, which

could have been easily retrievable by Eastern itself. In addition, the data included neither

forensic financial information, nor detailed tracking research, which were explicitly

required under the Contract.

       23.     Following that delivery, Strategic Vision then continued lc~ fail Cc~ deliver

the Reports required by the Contract and to meet the clear schedule set forth therein.

       24.     On February 23, 2018, Eastern sent a letter to Strategic Vision terminating

the Contract on the basis of Strategic Vision's breach, and demanding a return of its $1

million deposit.

       25.     Strategic Vision has till date failed to return the deposit to Eastern.

                                                 5
     Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 6 of 10


        26.    Upon information and belief, Strategic Vision has spent all of the $ 1 million

deposit instead of holding it as a deposit against the payments owed by Eastern during the

final 1.3 months of the Contract.

        27.     Strategic Vision is not a licensed private investigator under the laws of the

state of Nevada or under the laws of any other state.

        28.    French Wallop, the owner of Strategic Vision, is not a licensed private

investigator under the laws of the state of Nevada or under the laws of any other state.



                                             COUNTI

                                    BREACH OF CONTRACT

        29.    Plaintiff re-alleges and incorporates the allegations set forth in the foregoing

paragraphs of the complaint.

        30.    The Contract is a valid and enforceable Contract between Eastern and

Strategic Vision.

        31.    By Strategic Vision's actions and inactions described above, including, without

limitation, by failing to provide high quality original research, failing to deliver the Reports

concerning the subjects specified by Eastern and failing to meet the schedule set forth under the

Contract, Strategic Vision has breached the Contract.

        32.    As a result of Strategic Vision's breach, Eastern has suffered substantial damages.

                                                COUNT II

                               FRAUDULENT MISREPRESENTATION

        33.    Plaintiff re-alleges and incorporates the allegations set forth in the foregoing

paragraphs of the complaint.



                                                 C'~
     Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 7 of 10


        34.       Prior to entering into the Contract, representatives for Strategic Vision made

 the following representations to Eastern:

             a.    That Strategic Vision had a highly skilled in-house team of investigators ready

                  to conduct the detailed research Eastern required during a short time-frame;

             b.    That its in-house team of investigators included former intelligence officers that

                   were capable of conducting sophisticated financial tracking and asset tracing all

                  over the world, including in China without violating the laws of the countries in

                  which they were operating; and

             c. That it had represented other sophisticated clients in the past, including

                  Republican politicians, a Middle Eastern prince, and a leader of the Russian

                  opposition party.

       33.        Upon information and belief, Strategic Vision misrepresented its

capabilities, expertise and resources.

       34.        Strategic Vision also told Eastern that Eastern's $1 million deposit would be used

as a deposit against the last payments owed by Eastern at the end of the Contract. Upon

information and belief, Strategic Vision also knew this statement to be false.

       35.        Upon information and belief, Strategic Vision made the above-mentioned

misrepresentations to lure Eastern into entering into the Contract and pay Strategic Vision the

$1 million deposit.

       36.        Eastern justifiably, reasonably and detrimentally relied on these representations

by Strategic Vision in entering into the Contract because representatives of Strategic Vision held

themselves out to be experts in the provision of investigative services.

       37.        As a result of Strategic Vision's misrepresentations, Eastern has suffered

substantial damages in an amount to be determined at trial. Among other things, Eastern has lost

                                                    7
      Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 8 of 10


three months of time that it could have spent working with another investigative company, and

Eastern will now need to find another investigation company to carry out the work- it had

contracted Strategic Vision to complete.

                                            COUNT III

 DECLARATORY JUDGMENT THAT THE CONTRACT IS ILLEGAL AND VOID AS
                   AGAINST PUBLIC POLICY

        38.    Plaintiff re-alleges and incorporates the allegations set forth in the foregoing

paragraphs of the complaint.

        39.    Strategic Vision engages in the business of performing investigations for its

clients in exchange for monetary consideration.

        40.    On behalf of its clients, Strategic Vision performs investigations within the

United States and in countries other than the United States.

       41.     In the Contract, Strategic Vision agreed to perform investigations on

individual persons for the purpose of obtaining information concerning the identities,

habits, conduct, business, occupation, honesty, integrity, credibility, knowledge,

trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations,

associations, transactions, acts, reputation and character of individual persons.

       42.     After the Contract was executed, Strategic Vision attempted to obtain

information concerning the identities, habits, conduct, business, occupation, honesty,

integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement,

whereabouts, affiliations, associations, transactions, acts, reputation and character of 15

individual persons identified by Eastern.

       43.     The Contract is illegal and void as against public policy, because Strategic

Vision agreed to perform investigations into the identities, habits, conduct, business,

occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty,
                                                  8
      Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 9 of 10


activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation

and character of individuals without a private investigator license under the laws of the

State of Nevada or any other state.

        44.     The Contract is illegal and void as against public policy, because Strategic

Vision attempted to perform investigations into the identities, habits, conduct, business,

occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty,

activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation

and character of individuals without a private investigator license under the laws of the

State of Nevada or any other state.

        45.     Eastern seeks declaratory judgment that the Contract between the parties is void.

                                               COUNT IV

                                      UNJUST ENRICHMENT

        46.     Plaintiff re-alleges and incorporates the allegations set forth in the foregoing

paragraphs of the complaint.

        47.     Eastern has conferred a benefit upon Strategic Vision —the $1,000,000 deposit

payment.

        48.     Strategic Vision accepted and retained the $1,000,000.

        49.     Because the Contract is illegal and void as a matter of public policy, the Strategic

Vision's retention of the $1,000,000 is inequitable.

        50.     Strategic Vision has been unjustly enriched at the expense of Eastern.

        51.     Eastern is entitled to damages as a result of Strategic Vision's unjust enrichment,

including the disgorgement of all monies unlawfully accepted by Strategic Vision from Eastern.

                                      REQUEST FOR RELIEF

        Wherefore, Plaintiff requests the following relief:
     Case 1:18-cv-02185-LJL-DCF Document 88 Filed 04/15/19 Page 10 of 10


        A. That Defendant Strategic Vision be held liable for the damages sustained by Plaintiff

            Eastern as a result of the claims asserted herein and the costs of this suit, including

            reasonable attorneys' fees at an amount to be determined at trial;

        B. That the Contract be declared illegal and void;

        C. Plaintiff demands monetary damages against Defendant for- unjust enrichment; and;

        D. Such other relief as the Court deems necessary and proper.

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.




                                                EASTERN PROFIT CORPORATION LIMITED,
                                               By its attorneys,

                                                      ZEICHNER ELLMAN & KRAUSE LLP

                                                       / s/ Zachary Grendi
                                                      Zachary Grendi, Esq.
                                                      1211 Ave of the Americas
                                                      New York, NY 10036
                                                      Phone: (212) 223-0400
                                                      Fax: (212) 826-5300
                                                      Email: z~rendi(cr~,zeklaw.com

April 15 , 2019




                                                 10
